        Case 6:20-po-00446-JDP Document 4 Filed 10/30/20 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:20-po-00446-JDP
12                        Plaintiff,
13            v.                                      MOTION TO DISMISS; AND
                                                      ORDER THEREON
14

15    AMY GANN,
16                        Defendant.
17

18           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal, in the

20   matter of United States v. Amy Gann 6:20-po-00446, violation number 9292443, without

21   prejudice and in the interest of justice.

22

23           Dated: October 29, 2020                      /s/ Sean O. Anderson
                                                          Sean O. Anderson
24                                                        Legal Officer
25                                                        Yosemite National Park

26
27

28
                                                      1
         Case 6:20-po-00446-JDP Document 4 Filed 10/30/20 Page 2 of 2


 1                                           ORDER
 2              Upon application of the United States, good cause having been shown therefore, it is

 3   hereby ordered that the above-referenced matter, United States v. Amy Gann,
     6:20-po-00446-JDP, violation number 9292443, be dismissed, without prejudice, in the interest of
 4
     justice.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:        October 30, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
